Name: Commission Regulation (EEC) No 1982/87 of 6 July 1987 issuing the standing invitation to tender provided for in Council Regulation (EEC) No 777/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 7. 87 Official Journal of the European Communities No L 187/7 COMMISSION REGULATION (EEC) No 1982/87 of 6 July 1987 issuing the standing invitation to tender provided for in Council Regulation (EEC) No 777/87 the Community or in part thereof, buying in may be carried out under a standing invitation ot tender ; whereas Commission Regulation (EEC) No 1589/87 (^ lays down the rules for the application of the tendering procedure ; whereas the tendering procedure should be initiated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular the first sub ­ paragraph of Article 7a ( 1 ) and Article 7a (3) thereof, Whereas Council Regulation (EEC) No 777/87 of 16 March 1987 modifying the intervetion arrangements for butter and skimmed-milk powder (3) lays down the criteria on which basis, until the end. of the fifth 12-month period of the application of the supplementary levy arrangements provided for in Article 5c of Regulation (EEC) No 804/68 , the buying in of butter by the interven ­ tion agencies may be suspended or must be re-established ; Whereas purchases of butter under Article 6 ( 1 ) of Regula ­ tion (EEC) No 804/68 have been suspended by Commis ­ sion Regulation (EEC) No 1772/87 (4); Whereas Article 1 (3) (a) of Regulation (EEC) No 777/87 provides that, where buying in is suspended throughout HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies referred to in the notice of standing invitation to tender which appears in the Annex to this Regulation shall buy in butter in accordance with the provisions of Regulation (EEC) No 1589/87. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1987. For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 78, 20 . 3 . 1987, p. 1 . 0 OJ No L 78 , 20 . 3 . 1987, p. 10 . (4) OJ No L 167, 26. 6 . 1987, p . 47. 0 OJ No L 146, 6 . 6 . 1987, p. 27. No L 187/8 Official Journal of the European Communities 7. 7 . 87 ANNEX Notice of standing invitation to tender for the sale by tender of butter to intervention agencies The intervention agencies mentioned below issue a standing invitation for the buying in of butter in accordance with Regulation (EEC) No 1589/87. The time limit for the submission of tenders for the first individual award procedure shall be 14 July 1987 at 12 noon . The detailed conditions for this procedure have been fixed by the intervention agencies in question to whom the interested parties within the Community may address further queries concerning these matters at one of the following addresses :  Office belge de l'Ã ©conomie et de l'agricultre, secteur produits agricoles et alimentaires, rue de TrÃ ªves 82, B- 1 040 Bruxelles,  EF-direktoratet Frederiksborggade 18 , DK- 1360 KÃ ¸benhavn K, telex 15 137 EFDIR-DK,  Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), D-6000 Frankfurt am Main, Adickesalle 40, telex 04 1 1 727. Tenders delivered by hand should be delivered to : BALM, Block B, Zimmer 056,  Service for the Management of Agricultural Products (YDAGEP), 5, Aharnon Street, Athens,  ¢ Servicio Nacional des Productors Agrarios (SENPA), Calle de Beneficiencia 8, 28004 Madrid,  SociÃ ©tÃ © Interlait : 28, boulevard de Grenelle, F-75737 Paris Cedex 15,  Department of Agriculture, Dairying (trade) Division, Agriculture House, Kildare Street, IRL-Dublin 2,  Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestro 81 , I-00198 Roma,  Service d Ã ©conomie rurale, section de 1 Ã ©conomie laitiÃ ¨re, 115, rue de Hollerich, L-1741 Luxembourg, telex 2 537 AGRIM LU,  Voedselvoorzienings In- en Verkoopbureau, Burg. Kessenplain 3, NL-6431 KM-Hoensbroek, using the form obtainable on request, telex 56 396,  Internal Market Division, Intervention Board for Agricultural Produce, Fountain House, 2 West Mall , UK-Reading, Berks RG1 7QW, telex 848 302.